tax_exempt_and_government_entities_division date department of the treasury internal_revenue_service washington d c ye ' é jan sl pp con contact person identification_number telephone number tie bn y employer_identification_number legend dear sir or madam we have considered your ruling_request dated date and amended on date which requested certain rulings with respect to a proposed transfer of assets from b to c b is exempt under sec_501 of the internal_revenue_code and is classified as private_foundation under sec_509 c has submitted an application_for recognition of exemption under sec_501 of the code and classification as a private_foundation under sec_509 b was established by members of the d family c was established by members of the e family b's board_of directors currently consists of three members of the e family and one other member none of these individuals sit on c's board c's board_of directors currently consists of two members of the e family e was also a member of the original board_of directors of b recently differences of opinion have arisen among the children of e the deceased original board member of b as to the management and charitable activities of b to resolve the discord concerning the management and charitable activities of b b proposes to transfer approximately of its net assets ie assets less liabilities to c following the transfer both b and c will carry on their respective charitable goals and programs as part of the transfer b and c entered into an expenditure_responsibility agreement as required by sec_4945 of the code b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore there is no indication that b has committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code states in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 of the regulations provides that for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant distribution of assets to one or more private_foundations shall include any disposition for a taxable where the aggregate of the dispositions is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code includes in the definition of self-dealing any direct or indirect transfer to or use for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make fuil and detailed reports to the secretary sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor that before the end of such grantee's second succeeding tax_year neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then aliow the grantee’s reports to discontinue sec_53_4945-6 b of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shalt depend upon the facts and circumstances of the particular case based on the above facts following the transfer of assets from b to c both b and c will continue to conduct their respective charitable activities because the transfer of assets from b to c will not exceed or more of the fair_market_value of the assets of b it should not be considered a significant disposition of assets from one private_foundation to another within the meaning of sec_507 of the code and sec_1_507-3 of the regulations because b's transfer of assets to c is not a reorganization or significant disposition of assets under sec_507 of the code the transfer of assets will not result in c being treated under that section as possessing any of the tax_attributes or characteristics of b the transfer of assets from b to c will not be a taxable_expenditure as long as b exercises expenditure_responsibility over the grant as described in sec_4945 of the code and sec_53_4945-5 of the regulations because c has no foundation managers in common with b these managers will not be disqualified persons with respect to the proposed transfer the transfer will not constitute an act of self-dealing because no funds will be disbursed either to the managers or for their use therefore the proposed transfer of assets from b to c will not result in the imposition of tax under sec_4941 of the code also the transfer of assets will not constitute self-dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 in this case the grant from b to c is one for endowment and c will not make a qualifying_distribution equal to the amount of the grant it will receive from b thus b’s grant to c will not be treated by b as a qualifying_distribution under sec_4942 of the code in this case b is not selling property to c nor making an investment in c rather the transfer of stock is a grant essentially analogous to a gift and will not be net investment within the meaning of sec_4940 of the code b's tax basis in the granted stock will carry over to c pursuant to sec_1015 of the code and any gain_or_loss would be computed at the time of any future sale by c because the proposed transfer of assets to c will be made to accomplish the exempt purposes of b and c the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b to c provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53 b such expenses will not constitute taxable_expenditures under sec_4945 of the code accordingly based on the information furnished we rule as follows the proposed transfer of assets to c will not jeopardize the classifications of b or c as private_foundations described in sec_501 and sec_509 of the code the proposed transfer of assets to c will not result ina termination of private_foundation_status of b within the meaning of sec_507 nor will it constitute an adjustment between private_foundations under sec_507 or have the effect of dispossessing b of any of the attributes or characteristics described in sec_1_507-3 of the regulations the proposed transfer of assets to c will not constitute a taxable_expenditure under sec_4945 of the code provided that b exercises expenditure_responsibility under sec_4945 of the code with respect to the transfer the proposed procedures of b constitute adequate expenditure_responsibility under sec_4945 with respect to the assets to be transferred the proposed transfer of assets to c will not be an act of self-dealing within the meaning of sec_4941 of the code and therefore will not result in the imposition of tax under that section the proposed transfer of assets to c will not subject b to tax for failure to distribute income under sec_4942 provided b otherwise meets its distribution_requirements for the taxable_year the proposed transfer of assets to c will not constitute a sale or disposition of property within the meaning of sec_4940 of the code nor will it give rise to net_investment_income and will therefore not result in the imposition of any excise_tax under sec_4940 of the code the proposed transfer of assets to c will not constitute an investment on the part of b and therefore b will not be subject_to the tax on jeopardizing investments within the meaning of sec_4944 of the code the payment of the legal accounting and other expenses including filing incurred by b and c in connection with this ruling_request will not constitute a taxable_expenditure under sec_4945 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about the foundation’s tax status the foundation should keep it with its permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gof cp ee bbn joseph chasin acting manager exempt_organizations technical group
